Citation Nr: 1115569	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  05-32 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left foot disorder, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

2.  Entitlement to service connection for a left ankle disorder, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

4.  Entitlement to an increased evaluation for lumbosacral strain, lumbar disc herniation L4-L5, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

Review of the claims folder reveals that VA treatment records were printed out in June 2003 and August 2005, but not since then.  On remand, the RO/AMC should request the Veteran's complete treatment records from the VA Medical Center (VAMC) in West Palm Beach dated between June 2003 and June 2004 and dated since August 2005.  

The Veteran underwent several VA compensation and pension (C&P) examinations in July 2004, to include examination of his joints, feet and spine.  In regards to his claims for service connection, the imaging reports reported by the VA examiner included findings of left knee moderate degenerative joint disease and left foot mild degenerative joint disease; x-ray of the Veteran's left ankle was reported as negative.  See July 2004 VA C&P feet and joints examination reports; see also June 2003 imaging reports.  The VA examiner did not provide an opinion regarding the etiology of these findings and instead reported on the etiology of the Veteran's left knee and left foot pain.  See July 2004 VA C&P feet and joints examination reports; see also July 2004 addendum opinions.  The Board acknowledges that there were no findings related to a diagnosed left ankle condition at the time of the July 2004 C&P joints examination.  It is unclear, however, whether the additional VA treatment records that have been requested on remand will include evidence of a left ankle disorder.  On remand, the Veteran should be afforded appropriate VA examinations for the purpose of determining whether he has any current left knee, left foot, and/or left ankle disorders and, if so, whether any diagnosed disorder is proximately due to or the result of his service-connected lumbar spine disability, or whether his service-connected lumbar spine disability has aggravated any current left knee, left foot and/or left ankle disorder.  See 38 C.F.R. § 3.310 (2010).  

The Veteran's spine was last examined more than six years ago in July 2004.  When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination for the purpose of ascertaining the current severity of his service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the West Palm Beach VAMC dated between June 2003 and June 2004 and dated since August 2005.  

2.  Thereafter, schedule the Veteran for a VA orthopedic examination of his left knee, left ankle, and left foot.  The claims file and a copy of this remand must be made available to and reviewed by the examiner, and it must be noted in the report that such a review was undertaken.  All necessary tests, including x-rays if indicated, should be conducted.  

The examiner should identify all current disorders of the left knee, left foot, and left ankle.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected lumbosacral strain, lumbar disc herniation L4-L5, either (a) caused or (b) aggravated (i.e., caused a permanent increase in severity) any diagnosed left knee, left foot, and/or left ankle disorder.

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

3.  Schedule the Veteran for a VA spine examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner, and it must be noted in the report that such a review was undertaken.  All necessary tests, including x-rays if indicated, should be conducted.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbosacral strain, lumbar disc herniation L4-L5.  

The examiner should identify any orthopedic and neurological findings related to the service-connected lumbosacral strain, lumbar disc herniation L4-L5 and fully describe the extent and severity of those symptoms.

The examiner should conduct range of motion testing of the lumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

With regard to any neurological disability resulting from the service-connected lumbosacral strain, lumbar disc herniation L4-L5, the specific nerve(s) affected should be specified, together with the degree of paralysis caused by service-connected disability.  

A comprehensive report, including complete rationales for all conclusions reached, must be provided.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination reports.  If the requested examinations do not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.

5.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

